DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of a battery comprising an anode comprising a molybdenum current (claim 15) comprising an active material comprising metal oxide, specifically, vanadium oxide with a protective layer coating comprising carbon (claim 13); a plasticizer comprising succinonitrile (claim 6) and a conductive material comprising carbon nanotubes doped with heteroatoms comprising nitrogen (claims 17-18); a cathode comprising a molybdenum current comprising an active material comprising a halogenated compound comprising MxM’aPbCcHdOeAy where M = Li, M’ = Fe, A=F, x=1, a=1, b=1, e=4 and y =1, specifically LiFePO4F with a protective layer coating comprising carbon (claim 12), wherein the halogenated compound does not comprise at least one or more organic moieties as cited in claim 5 [withdrawn by applicant on 7-14-2022], further comprising an active material comprising an organic material having a conjugated cyclic structure comprising pyrazine (claim 4); a plasticizer comprising succinonitrile (claim 6) and a conductive material comprising carbon nanotubes doped with heteroatoms comprising nitrogen (claims 17-18); an electrolyte comprising an electrolytic solvent comprising an aliphatic nitrile compound comprising acetonitrile (claim 3) and an exterior housing containing a gaseous atmosphere comprising a greenhouse gas comprising a CO2 (claim 7) in the reply filed on 2-3-2022, 5-29-2022 and 7-14-2022 is acknowledged.  The traversal is on the ground(s) that it would not be a burden to search all the different possibilities.  This is not found persuasive because searching for any anode active material, and a cathode comprising a halogenated compound comprising any electrolytic solvent comprising any exterior housing comprising any greenhouse gas, etc. would be a burden to search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 5 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2-3-2022, 5-29-2022 and 7-14-2022.

Response to Arguments
Applicant's arguments filed 7-14-2022 have been fully considered but they are not persuasive.             The rejection of claims 1, 3-4, 6-15 and 17-20 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention because in claim 1, it is still unclear what are the upper and lower ranges of subscripts x, a, b, c, d, e and y and it is also unclear if M’, P, C, H and O have to all be present or not because the subscripts have not been defined for a, b, c, d and e.  The upper range, the lower range and the correlation of the subscripts to each other for x, a, b, c, d, e and y. Therefore, the rejection remains.          The rejection of claim(s) 1, 6-8, 10, 17 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2003/0175583) in view of Kawada (9,831,489) remains because Suzuki discloses the claimed invention as explained above teaching the same anode, an electrolyte, an exterior housing comprising CO2, except does not teach that the cathode comprises a cathode material comprising a halogenated compound. Kawada teaches using a positive electrode comprising a layered lithium composite oxide transition metal oxide containing Li in the transition layer and iodine or bromine can improve battery performance and particularly lower the activation voltage for initial charging. Kawada teaches in column 2, lines 58-67, that the positive electrode active material comprising LixNaa[LiyM1-y]O2-a-alphaI2c where M contains at least one of Ni, Co and Mn, 0.67 < x <1.1, 0 < y < 0.33, 0.001 < a < 0.1 and -0.1 < alpha < 0.1.  Kawada teaches in Example 1, a cathode material comprising Li0.744Na0.0005[Li0.145Mn0.625Co0.115]O2-bI2b. [Teaching M=Li and Na, M’=Mn and Co, O and A=I].  It would have been obvious to one having ordinary skill to use the cathode material of Kawada teaching Li0.744Na0.0005[Li0.145Mn0.625Co0.115]O2-bI2b  instead of LiNi0.85Co0.15O2 (the primary reference) because Kawada teaches using a positive electrode comprising a layered lithium composite oxide transition metal oxide containing Li in the transition layer and iodine or bromine can improve battery performance and particularly lower the activation voltage for initial charging.  Applicants argues Kawada in view of Suzuki but the rejection was written as Suzuki in view of Kawada.  Therefore, the rejection remains.

Claim Rejections - 35 USC § 112
Claims 1, 3-4, 6-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.          Claim 1 is rejected because it is still unclear what are the upper and lower ranges of subscripts x, a, b, c, d, e and y.  It is also unclear if M’, P, C, H and O have to all be present or not because the subscripts have not been defined for a, b, c, d and e.  The upper range, the lower range and the correlation of the subscripts to each other for x, a, b, c, d, e and y.        This makes the claim vague and indefinite.       
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, 10, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2003/0175583) in view of Kawada (9,831,489).
           Suzuki teaches a nonaqueous cell comprising a positive electrode, a negative electrode, a separator and an electrolyte sealed in a case comprising carbon dioxide [claim 7, an exterior housing having a gaseous atmosphere comprising a greenhouse gas, CO2 ].  Suzuki teaches on page 4, [0025-0027], that the cathode material comprises LixMO2 where M is a transition metal such Co, Ni, Ni and Co such as LiCoO2, LiNiO2, LiNi0.8Co0.2O2, etc. [teaching MxM’aOe where M=Li, M’= transition metal or metals, O2] and teaches in [0028] that the anode comprises carbon material, metal composite oxide [claim 10, a metal oxide] of LiFe2O3, WO2, MoO2, etc. [teaches an anode active material comprising Li, claim 20] and comprises current collectors for the positive and negative electrode comprising iron, copper, aluminum, stainless steel and nickel. Suzuki teaches in [0027-0028], that electroconductive additives for the cathode such as acetylene black, carbon black [claim 17], etc. can be added and further the anode, graphitized carbon can be added.  Suzuki teaches in [0041], Example 1, a positive electrode comprising LiNi0.85Co0.15O2, acetylene black, PVdF and NMP (N-Methyl-2-pyrrolidone) [a plasticizer, claim 6] and the negative electrode comprises graphite, PdVF and NMP.  Suzuki teaches in [0032], that the solvent comprises EC, PC, etc. [teaches an electrolyte solvent].            Suzuki discloses the claimed invention as explained above teaching the same anode, an electrolyte, an exterior housing comprising CO2, except for specifically teaching that the cathode comprises a cathode material comprising a halogenated compound.           Kawada teaches a positive electrode active material for nonaqueous electrolyte secondary battery containing a lithium transition metal oxide that contains lithium and iodine or bromine.  Kawada teaches using a positive electrode comprising a layered lithium composite oxide transition metal oxide containing Li in the transition layer and iodine or bromine can improve battery performance and particularly lower the activation voltage for initial charging. Kawada teaches in column 2, lines 58-67, that the positive electrode active material comprising LixNaa[LiyM1-y]O2-a-alphaI2c where M contains at least one of Ni, Co and Mn, 0.67 < x <1.1, 0 < y < 0.33, 0.001 < a < 0.1 and -0.1 < alpha < 0.1.  Kawada teaches in Example 1, a cathode material comprising Li0.744Na0.0005[Li0.145Mn0.625Co0.115]O2-bI2b. [Teaching M=Li and Na, M’=Mn and Co, O and A=I].         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a cathode material comprising Li0.744Na0.0005[Li0.145Mn0.625Co0.115]O2-bI2b  instead of LiNi0.85Co0.15O2 because Kawada teaches using a positive electrode comprising a layered lithium composite oxide transition metal oxide containing Li in the transition layer and iodine or bromine can improve battery performance and particularly lower the activation voltage for initial charging.
Conclusion
8.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727